internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-115374-00 date date x a grantors trust d1 d2 d3 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 and elected to be treated as an s_corporation effective d2 on d3 grantors transferred shares of x stock to trust a is the sole income_beneficiary of trust a represents that trust is qualified under sec_1361 to be a qualified_subchapter_s_trust qsst however due to the oversight and misinterpretation of the election requirements by the trustees of trust responsible for tax matters the elections to treat trust as a qsst was not timely filed a further represents that neither x nor any of its shareholders engaged in tax_avoidance or retroactive tax planning and that x intended to maintain its status as an s_corporation at all times x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require for the period of termination sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 of the code provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts and representations submitted we conclude that x’s s_corporation_election terminated on d3 when trust an ineligible s_corporation shareholder acquired x stock we also conclude that the termination was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 x will be treated as continuing to be an s_corporation on d3 and thereafter provided that the election was not otherwise terminated under sec_1362 if trust files a valid qsst election trust will be treated as a_trust described in sec_1361 and a will be treated under sec_678 as the owner of the portion of trust consisting of x stock on d3 and thereafter assuming trust satisfies the qsst requirements accordingly the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
